United States Department of Labor
Employees’ Compensation Appeals Board
___________________________________________
)
)
)
and
)
)
U.S. POSTAL SERVICE, POST OFFICE,
)
Phoenix, AZ, Employer
)
___________________________________________ )
A.D., Appellant

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 08-1249
Issued: December 1, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On March 24, 2008 appellant filed a timely appeal from the Office of Workers’
Compensation Programs’ March 27, 2007 merit decision, which affirmed the denial of his claim
for a schedule award. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction
over the merits of the case.
ISSUE
The issue is whether appellant has established that he sustained permanent impairment
due to his accepted bilateral carpal tunnel condition.
FACTUAL HISTORY
On September 7, 2004 appellant, then a 48-year-old locksmith, filed an occupational
disease claim alleging bilateral carpal tunnel syndrome as a result of performing his work duties.
He became aware of his condition on July 28, 2004 and did not stop work but returned to a lightduty position. In a decision dated June 22, 2005, the Office accepted his claim for bilateral

carpal tunnel syndrome. It authorized bilateral carpal tunnel release surgery, which was
performed on the right side on January 13, 2005 and on the left side on May 5, 2005.
Appellant came under the treatment of Dr. Marc S. Ercius, a Board-certified neurologist.
On November 10, 2004 Dr. Ercius noted a history of appellant’s condition and diagnosed
symptoms suggestive of carpal tunnel syndrome. On November 16, 2004 he was seen by
Dr. Keith Nachmanson, a neurologist, who noted appellant’s four-month history of numbness
and tingling in both hands and diagnosed bilateral hand numbness and pain. Appellant
underwent an electromyogram (EMG) on November 17, 2004, which revealed bilateral severe
carpal tunnel syndrome, left Martin Gruber anastomosis and bilateral ulnar neuropathies at the
level of the ulnar grooves. A November 16, 2004 x-ray of the bilateral wrists revealed a small
periarticular calcification of the right wrist. A bilateral hand x-ray revealed bilateral fifth
metacarpal healed fracture deformities. On December 13, 2004 appellant was treated by
Dr. March I. Dinowitz, a Board-certified neurologist, who diagnosed bilateral carpal tunnel
syndrome and recommended surgery. On January 13, 2005 Dr. Dinowitz performed a right
carpal tunnel release and on May 5, 2005 he performed a left carpal tunnel release and diagnosed
bilateral carpal tunnel syndrome. He opined that appellant’s diagnosed carpal tunnel syndrome
was work related.
On May 10, 2006 appellant filed a claim for a schedule award. He submitted a March 29,
2006 report from Dr. Nachmanson, who noted tenderness in appellant’s thumbs and diagnosed
degenerative arthritic changes.
In a letter dated May 12, 2006, the Office requested Dr. Paul Laven, an attending
osteopath, to provide an impairment evaluation of the arms pursuant to the American Medical
Association, Guides to the Evaluation of Permanent Impairment,1 (A.M.A., Guides). On June 8,
2006 the Office also requested that Dr. Dinowitz provide an impairment rating of the bilateral
upper extremities in accordance with the A.M.A., Guides.
The Office referred appellant to Dr. Joseph M. Scoggin, a Board-certified orthopedic
surgeon, for a second opinion. Dr. Scoggin was asked to evaluate the extent of any permanent
impairment in accordance with the A.M.A., Guides. In a report dated August 30, 2006, he
reviewed the records provided to him and noted findings on examination of appellant.
Dr. Scoggin noted that appellant had undergone surgery for right and left carpal tunnel releases,
which provided excellent results and that appellant had completely recovered. Examination
revealed well-healed incisions from the bilateral carpal tunnel releases, no sensory loss in the
hands, no atrophy of the thenar or hypothenar muscles, negative Finkelstein test, negative Tinel’s
and Phalen’s signs at the wrists bilaterally with triggering of the right ring finger. Dr. Scoggin
observed that grip strength was 18, 22 and 14 on the right and 20, 14 and 14 on the left side, with
no specific motor weakness in the upper extremities. He noted flexion and extension measured
60 degrees, radial deviation measured 20 degrees and ulnar deviation measured 25 degrees
bilaterally. Dr. Scoggin diagnosed status post bilateral carpal tunnel syndrome. He opined that
appellant had no evidence of any ongoing pathologic process involving compression of the
medial nerve. Dr. Scoggin found no convincing signs of arthrosis or loss of range of motion in
1

A.M.A., Guides (5th ed. 2001).

2

either upper extremity and grip strength measurements showed a wide variation suggesting
inconsistent effort. He opined that, to a reasonable degree of medical certainty, appellant had no
impairment as a result of his accepted conditions or surgery and that he could return to his
regular job without restrictions. Dr. Scoggin noted that appellant reached maximum medical
improvement on August 1, 2005.
In a decision dated September 11, 2006, the Office denied appellant’s claim for a
schedule award.
Appellant requested an oral hearing which was held on January 12, 2007. In a June 20,
2006 report, Dr. Dinowitz noted that physical examination revealed range of motion for dorsiflexion measured 60 degrees on the right2 and 65 degrees on the left3 for a zero percent
impairment, flexion measured 40 degrees on the right for a three percent impairment4 and
30 degrees on the left for a five percent impairment,5 radial deviation measured 8 degrees on the
right for a three percent impairment6 and five degrees on the left for a three percent impairment7
and ulnar deviation was measured at 25 degrees on the right for a one percent impairment8 and
15 degrees on the left for a three percent impairment.9 He further noted grip strength testing on
the right via Jamar Hand Dynamometer revealed 19 kilogram (kg) of force strength on the right
and 26 kg of force strength on the left and pinch strength was 6 kg of force strength on the right
and 5.8 kg on the left for an impairment of 20 percent impairment per hand pursuant to Table
16-34 of A.M.A., Guides. Dr. Dinowitz attributed some of appellant’s loss of strength to severe
tenosynovitis. He noted that, based on the fifth edition of the A.M.A., Guides, appellant had
25 percent impairment of the right arm and 27 percent impairment of the left arm based on loss
of range of motion and grip strength deficit.10
In a decision dated March 27, 2007, the hearing representative affirmed the Office
decision dated September 11, 2006.

2

A.M.A., Guides 467, Figure 16-28.

3

Id.

4

Id.

5

Id.

6

Id. at 469, Figure 16-31.

7

Id.

8

Id.

9

Id.

10

Id. at 509, Table 16-34.

3

LEGAL PRECEDENT
The schedule award provision of the Federal Employees’ Compensation Act11 and its
implementing regulation12 set forth the number of weeks of compensation payable to employees
sustaining permanent impairment from loss, or loss of use, of scheduled members or functions of
the body. However, the Act does not specify the manner in which the percentage of loss shall be
determined. For consistent results and to ensure equal justice under the law to all claimants,
good administrative practice necessitates the use of a single set of tables so that there may be
uniform standards applicable to all claimants. The A.M.A., Guides has been adopted by the
implementing regulation as the appropriate standard for evaluating schedule losses.13
ANALYSIS
On appeal, appellant contends that he has permanent impairment of the both upper
extremities. The Office accepted appellant’s claim for bilateral carpal tunnel syndrome and paid
appropriate compensation. It also authorized bilateral carpal tunnel release surgery, which was
performed on the right side on January 13, 2005 and on the left side on May 5, 2005.
The Office referred appellant to Dr. Scoggin for a second opinion. In an August 30, 2006
report, Dr. Scoggin found no evidence of residual or impairment arising from the accepted
bilateral carpal tunnel syndrome. He noted that appellant had undergone right and left carpal
tunnel releases from which appellant obtained excellent results. Dr. Scoggin noted findings upon
physical examination of well-healed open incisions from the bilateral carpal tunnel releases, no
sensory loss in his hands, no specific motor weakness in the upper extremities on examination,
no atrophy of the thenar or hypothenar muscles, negative Finkelstein test and negative Tinel’s
and Phalen’s signs at the wrists bilaterally. He found no convincing signs of arthrosis or loss of
range of motion in either extremity. Dr. Scoggin diagnosed status post bilateral carpal tunnel
syndrome and opined that appellant had no evidence of any ongoing pathologic process
involving compression of the medial nerve. He opined that to a reasonable degree of medical
certainty appellant had no impairment as a result of his bilateral carpal tunnel syndrome and
bilateral carpal tunnel releases.
The Board finds that Dr. Scoggin conducted a thorough examination and that his report
established no basis for finding permanent impairment of either arm.
The Board notes that the June 28, 2006 report of Dr. Dinowitz found permanent
impairment in each arm; however, he did not adequately explain how his rating was obtained in
accordance with the relevant standards of the A.M.A., Guides.
Dr. Dinowitz rated 25 percent impairment of the right upper extremity and 27 percent
impairment of the left upper extremity based on loss of range of motion and grip strength
11

5 U.S.C. § 8107.

12

20 C.F.R. § 10.404 (1999).

13

Id. See B.C., 58 ECAB ___ (Docket No. 06-925, issued October 13, 2006).

4

deficit.14 He specifically noted 7 percent impairment for decreased range of motion of the right
wrist and 11 percent impairment for the left wrist15 and 20 percent impairment per hand for loss
of grip strength pursuant to Table 16-34 of the A.M.A, Guides. However, the Board notes that,
in carpal tunnel cases, there generally will be no ratings based on loss of motion or grip
strength.16 Office procedures17 provide that upper extremity impairment secondary to carpal
tunnel syndrome and other entrapment neuropathies should be calculated using section 16.5d and
Tables 16-10, 16-11 and 16-15.18 Under the fifth edition of the A.M.A., Guides, schedule
awards for carpal tunnel syndrome are predicated only on motor and sensory impairments.19
Section 16.5d of the A.M.A., Guides provides:
“In compression neuropathies, additional impairment values are not given for
decreases grip strength. In the absence of CRPS [complex regional pain
syndromes], additional impairment values are not given for decreased motion.”20
This section of the A.M.A., Guides sets for the procedure for rating impairment for carpal
tunnel syndrome where there has been optimal recovery time following surgical
decompression.21 Dr. Dinowitz did not properly apply this section of the A.M.A., Guides or
offer any reasoning to explain why the A.M.A., Guides would not apply to appellant’s situation.
Consequently, the impairment rating of Dr. Dinowitz is of diminished probative value. The
Board finds that the Office properly denied appellant’s claim for a schedule award.
CONCLUSION
The Board finds that appellant has not established that he sustained permanent
impairment of his upper extremities due to his accepted conditions.

14

Supra note 10.

15

Id. at 466-69, Figure 16-26 to 16-31.

16

See id. at 494-95.

17

See Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards and Permanent Disability
Evaluation of Schedule Awards, Chapter 2.808 (August 2002).
18

A.M.A., Guides; Joseph Lawrence, Jr., 53 ECAB 331 (2002).

19

Kimberly M. Held, 56 ECAB 670, 674 (2005); Robert V. Disalvatore, 54 ECAB 351 (2003) (where the Board
found that the fifth edition of the A.M.A., Guides provides that impairment for carpal tunnel syndrome be rated on
motor and sensory impairments only); John E. Hesser, Docket No. 03-1359 (issued December 31, 2003) (where the
Board found that, in a carpal tunnel schedule award case, there generally will be no ratings based on loss of motion
or grip strength as schedule awards for carpal tunnel syndrome are predicated on motor and sensory impairments
only).
20

Supra note 16.

21

See id at 495.

5

ORDER
IT IS HEREBY ORDERED THAT the March 27, 2007 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: December 1, 2008
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

6

